Exhibit SEQUIAM CORPORATION FILES FOR BANKRUPTCY COURT PROTECTION Orlando, FL (Market Wire) - March. 20, 2008 Sequiam Corporation (OTCBB: SQUM) announced that on Saturday, March 15, 2008 it had commenced a case under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Middle District of Florida. The Company intends to continue to conduct business as usual while it devotes renewed efforts to resolve its operational and liquidity problems and develop a reorganization plan. About Sequiam Headquartered in Orlando, Florida, Sequiam is an OEM provider that extends and enhances the products and solutions of global brands by adding identity management capabilities. Sequiam has invested extensively in the research and development of consumer biometric technologies that can be integrated into real-world environments while ensuring the evolved product or solution is affordable, intuitive and non-intrusive. Sequiam is a global company with sales offices, manufacturing facilities and development centers in North America, Taiwan, China and South Africa. For more information, please visit http://www.sequiam.com. Safe Harbor Statement Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made on behalf of the company and its subsidiaries.
